Exhibit 10.4
EXECUTION COPY
This document was prepared by,
and after recording,
return to:
Sidley Austin LLP
555 West Fifth Street, 40th Floor
Los Angeles, CA 90013
Attn: Brian C. Flavell, Esq.
DEED TO SECURE DEBT, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES,
RENTS AND SECURITY DEPOSITS
Dated as of February 4, 2011
from
SOUTHWEST GEORGIA ETHANOL, LLC
as Grantor
to
WESTLB AG, NEW YORK BRANCH, as Collateral Agent, as Grantee
THIS INSTRUMENT IS TO BE FILED IN THE REAL ESTATE RECORDS OF MITCHELL COUNTY,
GEORGIA.
THIS SECURITY DEED IS MADE UNDER O.C.G.A SECTION 44-14-60 ET. SEQ. AND
AMENDATORY ACTS THEREOF AS A CONVEYANCE TO SECURE DEBT AND SHALL ALSO BE
CONSIDERED A SECURITY AGREEMENT UNDER THE UNIFORM COMMERCIAL CODE AS ADOPTED IN
GEORGIA.
THIS INSTRUMENT SECURES THE OBLIGATION OF THE GRANTOR TO REPAY THE PRINCIPAL
AMOUNT OF UP TO TEN MILLION DOLLARS ($10,000,000) AND PERFORM ALL THE OTHER
OBLIGATIONS AS SUCH TERM IS DEFINED IN THE CREDIT AGREEMENT REFERRED TO BELOW
(THE “OBLIGATIONS”). THE MATURITY DATE OF THE OBLIGATIONS IS AUGUST 4, 2011.

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
Article I DEFINITIONS
    6  
 
       
1.1 Definitions
    6  
1.2 Principles of Construction
    9  
 
       
Article II GENERAL RIGHTS OF GRANTEE
    9  
 
       
2.1 General Rights of Grantee
    9  
 
       
Article III ABSOLUTE ASSIGNMENT OF LEASES AND RENTS
    10  
 
       
3.1 Absolute Assignment of Leases and Rents
    10  
 
       
Article IV SECURITY AGREEMENT
    12  
 
       
4.1 Rights to UCC Collateral under the Uniform Commercial Code
    12  
4.2 Financing Statements
    13  
 
       
Article V REPRESENTATIONS OF GRANTOR
    13  
 
       
5.1 Representations and Warranties
    13  
 
       
Article VI DEFAULT AND FORECLOSURE
    13  
 
       
6.1 Remedies
    13  
6.2 Rescission of Notice of Event of Default
    18  
6.3 Application of Proceeds
    18  
6.4 Additional Security
    18  
6.5 Remedies Cumulative
    19  
6.6 Attorney-in-Fact
    19  
6.7 WAIVER OF GRANTOR’S RIGHTS
    19  
6.8 Payment of Costs and Expenses
    20  
6.9 Grantor’s Waivers
    20  
 
       
Article VII MISCELLANEOUS
    21  
 
       
7.1 Performance at Grantor’s Expense
    21  
7.2 Grantee’s Right to Perform the Obligations
    22  
7.3 Survival of Obligations
    22  
7.4 Notices
    22  
7.5 Delay not a Waiver
    23  
7.6 Covenants Running with the Land
    23  
7.7 Severability
    23  
7.8 Entire Agreement and Modification
    23  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
 
7.9 Governing Law
    23  
7.10 Limitation on Grantee’s Responsibility
    24  
7.11 Rights of the Collateral Agent
    24  
7.12 No Liability for Clean up of Hazardous Materials
    24  
7.13 Headings
    24  
7.14 Marshalling
    24  
7.15 Waiver of Jury Trial and Consent to Jurisdiction
    25  
7.16 Maximum Indebtedness and Future Advances
    25  
7.17 Lien Absolute; Multiple Collateral Transaction
    26  
7.18 Cancellation of Deed to Secure Debt
    26  
7.19 Renewal or Extension of Notes; Substitute Notes
    26  
7.20 Conflicts
    27  
7.21 Assumption Not a Novation
    27  
7.22 Acknowledgment of Receipt of Copies of Debt Instrument
    27  

 

ii



--------------------------------------------------------------------------------



 



DEED TO SECURE DEBT, SECURITY AGREEMENT AND ASSIGNMENT OF
LEASES, RENTS
AND SECURITY DEPOSITS
THIS Deed to Secure Debt, Security Agreement and Assignment of Leases, Rents and
Security Deposits, dated as of February 4, 2011 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Deed to Secure
Debt”), encumbers both real and personal property, contains an after-acquired
property clause and secures present and future loans and advances.
THIS Deed to Secure Debt is executed by Southwest Georgia Ethanol, LLC, a
Georgia limited liability company and a debtor-in-possession under Chapter 11 of
the Bankruptcy Code (as defined in the Credit Agreement referred to below), as
Grantor (“Grantor”), having an address at 4615 Back Nine Road, Pelham, GA 31779,
and WestLB AG, New York Branch, having an address at 7 World Trade Center, 250
Greenwich Street, New York, New York 10007, as Collateral Agent for the Senior
Secured Parties as described under the Credit Agreement referred to below
(together with its successors and assigns, “Grantee”).
W I T N E S S E T H:
WHEREAS, Grantor is the owner of certain real property located in Mitchell
County, Georgia, more particularly described on Exhibit A annexed hereto (the
“Land”).
WHEREAS, on February 1, 2011, Grantor commenced Chapter 11 Case No. 11-10145 —
JDW (the “Chapter 11 Case”) by filing a voluntary petition for reorganization
under the Bankruptcy Code with the United States Bankruptcy Court for the Middle
District of Georgia and Grantor continues to operate its business and manage its
properties as a debtor and debtor in possession pursuant to Sections 1107(a) and
1108 of the Bankruptcy Code;
WHEREAS, pursuant to that certain Debtor-In-Possession Credit Agreement, of even
date herewith (the “Credit Agreement”), among Grantor, WestLB AG, New York
Branch, Farm Credit Bank of Texas and AgFirst Farm Credit Bank as lenders (along
with their respective successors and assigns as lenders under the Credit
Agreement, the “Lenders”) and Grantee, as administrative agent for the Lenders
and as collateral agent for the Senior Secured Parties (as such term is defined
in the Credit Agreement), the Lenders have agreed to provide a senior secured,
superpriority credit facility to Grantor in a principal amount of up to Ten
Million and 00/100 Dollars ($10,000,000.00).
WHEREAS, Grantor wishes to provide further assurance and security to Grantee and
the Senior Secured Parties, and as required by the Credit Agreement, Grantee and
the Senior Secured Parties are requiring that Grantor grant to Grantee, on
behalf of the Senior Secured Parties, a security interest in and upon the
Property (as hereinafter defined) to secure all of the Grantor’s Obligations
under the Credit Agreement, this Deed to Secure Debt and the Financing
Documents, with the priority set forth in the Orders.
WHEREAS, the grant of such security interest and first priority lien has been
authorized pursuant to sections 364(c)(2), 364(c)(3) and 364(d)(1) of the
Bankruptcy Code by the Interim Order and, after the entry thereof, will have
been so authorized by the Final Order.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, with reference to the foregoing recitals, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby:
Grantor does hereby irrevocably grant, bargain, sell, convey, warrant, assign
and transfer to Grantee, as Collateral Agent on behalf of the Senior Secured
Parties including the Lenders, the following property, whether now owned or
hereafter acquired by Grantor (collectively, the “Property”) for the purpose of
securing the payment and performance of the Obligations:

  (i)   all of Grantor’s right, title and interest in and to the Land, and any
rights, entitlements, privileges and appurtenances thereunto belonging or in any
way pertaining thereto, all reversions, remainders, dower and right of dower,
curtesy and right of curtesy, and all of Grantor’s right, title and interest in
and to all transferable development rights arising therefrom or transferred
thereto, and, to the extent assignable, all appurtenances to such property,
including any now or hereafter belonging or in any way appertaining thereto, and
all claims or demands of Grantor, either at law or in equity, in possession or
expectancy, now or hereafter acquired, of in or to the same;     (ii)   all of
Grantor’s right, title and interest in and to the Improvements, including any
alterations thereto or replacements thereof, now or hereafter erected upon the
Land;     (iii)   all of Grantor’s right, title and interest in and to all
Fixtures now or at any time hereafter affixed to, attached to, placed upon or
used in any way in connection with the use, occupancy, enjoyment, development,
operation or ownership of the Land or the Improvements, together with any and
all replacements thereof and additions thereto;     (iv)   all of Grantor’s
right, title and interest in and to all Equipment and Personalty now or at any
time hereafter located at the Land or the Improvements, together with any and
all replacements thereof and additions thereto;     (v)   all of Grantor’s
right, title and interest in and to all extensions, improvements, betterments,
renewals, substitutes and replacements of, and all additions and appurtenances
to, the Real Property and the Equipment, hereafter acquired by or released to
Grantor or constructed, assembled or placed by Grantor on the Real Property, and
all annexations to realty of the security constituted thereby; immediately upon
such acquisition, release, construction, assembling, placement or annexation, as
the case may be, and in each such case, without any further mortgage,
conveyance, assignment or other act by Grantor, any of such extensions,
improvements, betterments, renewals, substitutes and replacements shall become
subject to the lien of this Deed to Secure Debt as fully and completely, and
with the same effect, as though now owned by Grantor and specifically described
herein;

 

2



--------------------------------------------------------------------------------



 



  (vi)   all of Grantor’s right, title and interest in and to all easements,
streets, roads, alleys, passages, rights of way, air rights, lateral support,
drainage rights, options to purchase, utility rights, privileges, franchises,
servitudes, easements, tenements, hereditaments, and appurtenances now or
hereafter belonging or appertaining to any of the foregoing or to the Land; all
mineral, mining, gravel, oil, gas, hydrocarbon substances and other rights to
produce or share in the production of anything related to such property, all
drainage, crop, timber, agricultural, and horticultural rights with respect to
such property; and all o f Grantor’s right, title and interest in and to any
streets, ways, alleys, roadbeds, inclines, tunnels, culverts, strips or gores of
land adjoining or serving the Land or any part thereof, in each case whether now
owned or hereafter acquired by Grantor;     (vii)   all of Grantor’s right,
title and interest in and to all of the real estate and personal property tax
refunds or rebates or charges in lieu of taxes now or hereafter assessed or
levied against the Real Property or any other part of the Property, including
interest thereon, and the right to receive the same, whether such refunds or
rebates relate to fiscal periods before or during the term of this Deed to
Secure Debt, payable to Grantor with respect to the Land or the Improvements,
and refunds, credits or reimbursements payable with respect to bonds, escrow
accounts or other sums payable in connection with the use, occupation,
enjoyment, development, or operation of the Land or the Improvements;     (viii)
  all of Grantor’s right, title and interest in and to all Leases affecting the
use of the Land now or hereafter entered into and Rents;     (ix)   all of
Grantor’s right, title and interest in and to all insurance policies and the
proceeds thereof, now or hereafter in effect with respect to the Real Property
or the UCC Collateral, including any and all title and property insurance
proceeds, and all unearned premiums and premium refunds, accrued, accruing or to
accrue under such insurance policies, and all of Grantor’s right, title and
interest in and to all proceeds, judgments, claims, compensation, awards or
payments made for any taking of or damage to all or any part of the Real
Property or the UCC Collateral by eminent domain or condemnation, or by any
purchase in lieu thereof, and all awards resulting from a change of grade of
streets or for severance damages, and all other proceeds of the conversion,
voluntary or involuntary, of any of the Property into cash or other liquidated
claims, and all judgments, damages, awards, settlements and compensation
(including interest thereon) heretofore or hereafter made to the present and all
subsequent owners of the Property or any part thereof for any injury to or
decrease in the value thereof for any reason;     (x)   to the extent
assignable, and with respect to contracts and agreements, excluding those which
by their terms or by operation of Law prohibit or do not allow assignment or
which would become void or terminable by the counterparty thereto solely by
virtue of the grant made herein (the “Excluded Contracts”), all of Grantor’s
right, title and interest in and to all abstracts of title, plans,
specifications, operating manuals, computer programs, computer data, maps,
surveys, studies, reports, permits and licenses, records, plans, designs,
drawings, surveys, title insurance policies, agreements, contract rights,
approvals (but excluding any Governmental Approval which by its terms or by
operation of Law would become void, voidable, terminable or revocable if
mortgaged, pledged or assigned hereunder or if a security interest granted
hereunder is expressly excepted and excluded from the Lien and terms of this
Deed to Secure Debt to the extent necessary so as to avoid such voidness,
avoidability, terminability or revocability), actions, appraisals,
architectural, engineering and construction contracts, books of account,
insurance policies and other documents, of whatever kind or character, relating
to the Real Property;

 

3



--------------------------------------------------------------------------------



 



    (xi)   all of Grantor’s right, title and interest in and to all present and
future Leases, Property Agreements, Contracts (in each case other than Excluded
Contracts), and all Proceeds and Receivables, the proceeds from the sale,
transfer, disposition, conveyance or refinancing of all or any portion of the
Property and other benefits paid or payable and to become due or payable to
Grantor in respect of the use, occupancy, license or possession of any portion
or portions of the Property;     (xii)   all of Grantor’s right, as and to the
extent set forth in the Credit Agreement, in the name and on behalf of Grantor,
to appear in and defend any action or proceeding brought with respect to the
Property, and to commence any action or proceeding to protect the interest of
Grantor in the Property;.     (xiii)   rights, titles, interests, estates or
other claims, both in law and in equity, which Grantor now has or may hereafter
acquire in the Real Property or in and to any greater estate in the Real
Property or in and to any greater estate in the Property;     (xiv)   all of
Grantor’s right, title and interest in and to all property hereafter acquired or
constructed by Grantor located at or used in connection with the Land of the
type described in the foregoing granting clauses which shall forthwith, upon
acquisition or construction thereof by Grantor and without any act or deed by
Grantor or Grantee, become subject to the lien of this Deed to Secure Debt as if
such property were now owned by Grantor and were specifically described in this
Deed to Secure Debt and were specifically conveyed or encumbered hereby;    
(xv)   all of Grantor’s right, title and interest in and to accessions,
additions or attachments to, and all receipts, issues, profits, proceeds and
products arising from, any of the foregoing and any and all proceeds of the
conversion, voluntary or involuntary, of any of the foregoing into cash or
liquidated claims;     (xvi)   all of Grantor’s right, title and interest in and
to all Inventory now, or at any time hereafter located at the Land or the
Improvements or used in any way in connection with the use, occupancy,
enjoyment, development or operation of the Land or the Improvements, together
with any and all replacements thereof and additions thereto, together with all
of Grantor’s right, title and interest in and to all Accounts;

 

4



--------------------------------------------------------------------------------



 



  (xvii)   Grantor’s interest, if any, in and to all pipelines and pipeline
gathering systems used in connection with the Project lying on, in or across
lands or any part thereof located in Mitchell County, Georgia, together with all
equipment, fittings, fixtures, pipe, machinery, pumps, appliances, valves,
meters, tanks and other personal or real property appertaining to said pipeline
gathering systems and all tenements, hereditaments and appurtenances now owned
or hereafter acquired in connection therewith together with all rights of way,
servitudes, easements and permits for said pipeline gathering systems; and    
(xviii)   All water, water rights, ditches, ditch rights, and all other
entitlements of any kind to water for beneficial uses on, or otherwise
appurtenant to, the Property, including without limitation, groundwater, surface
water and storage water together with all claims, applications, permits,
licenses, decrees, shares, certificates or contracts representing same.

“Property,” including each component thereof shall be expressly interpreted as
meaning all or, where the context permits or requires, any portion of the above,
and all or, where the context permits or requires, any interest of Grantor
therein.
AND without limiting any of the other provisions of this Deed to Secure Debt,
Grantor expressly grants to Grantee, as secured party for itself and for the
ratable benefit of the Senior Secured Parties including the Lenders, a security
interest in the portion of the Property which is or may be subject to the
provisions of the Uniform Commercial Code as in effect from time to time in the
state in which the Real Property is located (as the same may have been or may
hereafter be amended, the “Uniform Commercial Code”) which are applicable to
secured transactions; it being understood and agreed that the Improvements and
Fixtures are part and parcel of the Real Property and appropriated to the use
thereof and, whether affixed or annexed to the Real Property or not, shall for
the purposes of this Deed to Secure Debt be deemed conclusively to be real
estate and conveyed hereby.
TO HAVE AND TO HOLD as provided herein, the above granted and described Property
unto and to Grantee, and the successors and assigns of the Grantee in fee
simple, forever, for itself and for the ratable benefit of the Senior Secured
Parties and their respective assigns and successors forever, in each case
subject to Section 7.18 hereof.
This Deed to Secure Debt is intended to operate and is to be construed as a deed
passing the title to the Property to Grantee and is made under those provisions
of the existing laws of the State of Georgia relating to deeds to secure debt,
and not as a mortgage, and is given to secure the payment of the Obligations.
During the pendency of the Chapter 11 Case, any inconsistency between the terms
of this Deed to Secure Debt and the Bankruptcy Code shall be resolved in favor
of the Bankruptcy Code.
AND TO PROTECT THE SECURITY OF THIS DEED TO SECURE DEBT, Grantor hereby agrees
as follows:

 

5



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
1.1 Definitions. Capitalized terms used herein without definition shall have the
respective meanings ascribed to them in the Credit Agreement. As used herein,
the following terms shall have the following meanings:
“Credit Agreement” shall have the meaning set forth in the Recitals of this Deed
to Secure Debt.
“Contracts” means all contracts to which the Grantor now is, or hereafter will
be, bound, or a party, Grantee or assignee, including exhibits thereto, and all
other instruments, agreements and documents executed and delivered with respect
to such contracts, all consents, and all revenues, rentals, Proceeds and other
sums of money due and to become due from any of the foregoing, as the same may
be modified, supplemented or amended from time to time in accordance with their
terms.
“Deed to Secure Debt” means this Deed to Secure Debt, Security Agreement and
Assignment of Leases, Rents and Security Deposits, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Excluded Contracts” shall have the meaning set forth in the granting clauses of
this Deed to Secure Debt.
“Equipment” means all “equipment,” as such term is defined in Article 9 of the
Uniform Commercial Code, whether now owned or hereafter acquired by Grantor,
including all machinery, appliances, apparatus, fittings, materials, equipment,
pipes, pipelines (including meters, connections, values and associated
equipment), tanks, mains, lines, pumps, cables, lines, wires, conduits, poles
and related equipment, loading and unloading equipment, motors, switchboards,
cleaning, fire prevention, fire extinguishing, cooling and ventilation
equipment, furnishings, and electronic data-processing and other office
equipment now owned or hereafter acquired by Grantor and any and all additions,
substitutions and replacements of any of the foregoing, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto. Notwithstanding the foregoing, Equipment shall not include any
property belonging to tenants under leases except to the extent that Grantor
shall have any right or interest therein.
“Fixtures” means all Equipment now owned, or the ownership of which is hereafter
acquired, by Grantor that is deemed fixtures or real property under the law of
the state in which the Real Property is located, including all building or
construction materials intended for construction, reconstruction, alteration or
repair of or installation on the Property, construction equipment, appliances,
machinery, plant equipment, fittings, apparatuses, fixtures and other items now
or hereafter attached to, installed in or used in connection with (temporarily
or pemanently) any of the Improvements or the Real Property, including engines,
devices for the operation of pumps, pipes, plumbing, cleaning, call and
sprinkler systems, fire extinguishing apparatuses and equipment, heating,

 

6



--------------------------------------------------------------------------------



 



ventilating, plumbing, laundry, incinerating, electrical, air conditioning and
air cooling equipment and systems, gas and electric machinery, appurtenances and
equipment, pollution control equipment, security systems, disposals, cables,
wires, pipelines (including meters, connections, valves and other associated
equipment), conduits, mains, lines, ducts, fences, lighting fixtures,
recreational equipment and facilities of all kinds, and water, gas, electrical,
storm and sanitary sewer facilities, utility lines and electric transmission
equipment (whether owned individually or jointly with others, and, if owned
jointly, to the extent of Grantor’s interest therein) and all other utilities
whether or not situated in easements, all water tanks, water supply, water power
sites, fuel stations, fuel tanks, fuel supply, and all other structures,
together with all accessions, appurtenances, additions, replacements,
betterments and substitutions for any of the foregoing and the proceeds thereof
“Grantee” shall have the meaning set forth in the Preamble of this Deed to
Secure Debt.
“Grantor” shall have the meaning set forth in the Preamble of this Deed to
Secure Debt.
“Improvements” means any and all buildings, structures, foundations, storage and
other tanks, utility sheds, workrooms, towers, retention basins, generating
units, pump stations, transformers, retaining walls, pipes, cables, landscaping,
irrigation and drainage pipes and facilities, open parking areas, and all other
structures, improvements and fixtures of every kind whatsoever, whether above or
below the land surface, and whether permanent or temporary, and any and all
additions, alterations, betterments or appurtenances thereto, and all renewals,
substitutions or replacements now or at any time owned, or hereafter acquired by
Grantor and situated, placed or constructed on, over or under the Real Property
or any part thereof.
“Land” shall have the meaning set forth in the Recitals of this Deed to Secure
Debt.
“Leases” means, collectively, any lease or ground lease, or, to the extent of
the interest therein of Grantor, any sublease or subsublease, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which Grantor holds the interest of lessor,
sublessor, subsublessor or licensor, as the case may be, and pursuant to which
any Person is granted a possessory interest in, or right to use or occupy all or
any portion of the Property, and every modification, amendment or other
agreement relating to such lease, ground lease, sublease, subsublease, license,
concession or other agreement entered into in connection therewith, and every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party or parties thereto.
“Personalty” means all furniture, furnishings, machinery, goods, inventory,
tools, supplies, appliances, general intangibles, contract rights, accounts
(including, without limitation, the Accounts), accounts receivable, franchises,
reserve accounts, escrows, documents, instruments, chattel paper, claims,
deposits, licenses, trade names, trademarks, symbols, service marks, books,
records, business names, company names, trade secrets, certificates and permits,
and all other personal property of any kind or character whatsoever (as defined
in and subject to the provisions of the Uniform Commercial Code), which are now
or hereafter owned by Grantor and which are related to the Real Property,
together with all accessories, replacements and substitutions thereto or
therefor and the proceeds thereof.

 

7



--------------------------------------------------------------------------------



 



“Proceeds” means “proceeds” as such term is defined in the Uniform Commercial
Code as in effect in any relevant jurisdiction or under other relevant law and,
in any event, shall include, but shall not be limited to, (i) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to Grantor
from time to time, and claims for insurance, indemnity, warranty or guaranty
effected or held for the benefit of Grantor, with respect to any of the
Collateral, (ii) any and all payments (in any form whatsoever) made or due and
payable to Grantor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority (or any person acting under color of
Governmental Authority) and (iii) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.
“Property” shall have the meaning set forth in the granting clauses of this Deed
to Secure Debt.
“Property Agreements” means all material option agreements, purchase and sale
agreements, construction contracts, architect contracts, engineering contracts,
service contracts, utility contracts, equipment leases, equipment maintenance
contracts and equipment warranties, purchase contracts, purchase orders and
similar agreements and all amendments thereto now or hereafter relating to any
portion of the Property and entered into or assumed by or on behalf of Grantor.
“Real Property” means, collectively the Land, the Improvements and the Fixtures.
“Receivables” means any “account” as such term is defined in the Uniform
Commercial Code and in any event shall include, but not be limited to, all of
the Grantor’s rights to payment for goods sold or leased, or services performed,
by the Grantor, whether now in existence or arising from time to time hereafter,
including, without limitation, rights evidenced by an account, note, contract,
contract rights (including any and all rights to liquidated damage payments),
security agreement, chattel paper, or other evidence of indebtedness or
security, together with (i) all security pledged, assigned, hypothecated or
granted to the Grantor to secure the foregoing, (ii) all the Grantor’s right,
title and interest in and to any goods, the sale of which gave rise thereto,
(iii) all guarantees, warranties, endorsements, indemnifications or collateral
on, or of, any of the foregoing, (iv) all powers of attorney for the execution
of any evidence of indebtedness or security or other writing in connection
therewith, (v) all books, correspondence, credit files, records, ledger cards,
invoices, and other papers relating thereto, including without limitation all
similar information stored on a magnetic medium or other similar storage device
and other papers and documents in the possession or under the control of the
Grantor or any computer bureau from time to time acting for the Grantor,
(vi) all evidences of the filing of financing statements and other statements
and the registration of other instruments in connection therewith and amendments
thereto, notices to other creditors or Secured Parties, and certificates from
filing or other registration officers, (vii) all credit information, reports and
memoranda relating thereto, and (viii) all other writings related in any way to
the foregoing.

 

8



--------------------------------------------------------------------------------



 



“Rents” means all rents, issues, revenues, income, proceeds, profits, royalties,
security (including all oil and gas or other hydrocarbon substances, earnings,
receipts, revenues, accounts, accounts receivable, security deposits and other
deposits (subject to the prior right of the tenants making such deposits)) and
income, including fixed, additional and percentage rents, operating expense
reimbursements, reimbursements for increases in taxes, sums paid by tenants to
Grantor to reimburse Grantor for amounts originally paid or to be paid by
Grantor or Grantor’s agents or affiliates for which such tenants were liable,
as, for example, tenant improvements costs in excess of any work letter, lease
takeover costs, moving expenses and tax and operating expense pass-throughs for
which a tenant is solely liable, parking, maintenance, common area, tax,
insurance, utility and service charges and contributions, deficiency rents and
liquidated damages, and other benefits now or hereafter derived from any portion
of the Real Property or the use, enjoyment, development, operation, ownership or
occupancy thereof and all cash or security deposits, advance rentals, and all
deposits or payments of a similar nature relating thereto, now or hereafter,
including during any period of redemption, derived from the Real Property or any
other portion of the Property, in each case pursuant to the Leases, and all
proceeds from the cancellation, surrender, sale or other disposition of the
Leases and other benefits paid or payable and to become due or payable to
Grantor in respect of the use, occupation, enjoyment, development, operation or
ownership of any portion or portions of the Property pursuant to the Leases.
“UCC Collateral” shall have the meaning set forth in Section 4.1 hereof.
“Uniform Commercial Code” shall have the meaning set forth in the Granting
Clauses hereof.
1.2 Principles of Construction. All references to sections, schedules and
exhibits are to sections, schedules and exhibits in or to this Deed to Secure
Debt unless otherwise specified. Unless otherwise specified, the words “hereof”
“herein” and “hereunder” and words of similar import when used in this Deed to
Secure Debt shall refer to this Deed to Secure Debt as a whole and not to any
particular provision of this Deed to Secure Debt. The words and phrases
“including,” “shall include,” “inclusive of” and words and phrases of similar
import shall be deemed to be followed by “without limitation” or “but not
limited to.” Unless otherwise specified, all meanings attributed to defined
terms herein shall be equally applicable to both the singular and plural forms
of the terms so defined. All persons stated in the masculine, feminine or neuter
gender shall include other genders as appropriate.
ARTICLE II
GENERAL RIGHTS OF GRANTEE
2.1 General Rights of Grantee. Grantor hereby agrees with Grantee that Grantee
may at any time and from time to time, without liability therefor, without
notice and without affecting the liability of any person, including, without
limitation, Grantor, for the payment or performance of any indebtedness secured
by this Deed to Secure Debt, or the lien of this Deed to Secure Debt on the
Property or any portion thereof: (i) release any person liable for the payment
of any Obligations, extend the time or otherwise alter the terms of payment of
any Obligations and make compositions or other arrangements with any debtor in
relation thereto, alter, substitute, or release any portion of the Property or
any other collateral securing any Obligations, and grant such other indulgences
as Grantee may determine in its sole discretion; and (ii) consent to the making
of any map or plat of the Real Property, join in granting any easements or
creating any restrictions on the Real Property and join in any extension
agreement or any agreement subordinating the lien or charge of this Deed to
Secure Debt. The term “lien of this Deed to Secure Debt” or like terms used
herein shall be deemed to mean the “security title and security interest granted
by this Deed to Secure Debt”.

 

9



--------------------------------------------------------------------------------



 



ARTICLE III
ABSOLUTE ASSIGNMENT OF LEASES AND RENTS
3.1 Absolute Assignment of Leases and Rents. Grantor absolutely and
unconditionally assigns, transfers and sets over to Grantee all right, title and
interest in and to all Rents and all other right, title and interest of Grantor
created under or by virtue of any and all Leases and, with respect to the
foregoing:
(a) Grantee grants to Grantor a license to collect, subject to the provisions
herein, all Rents as they respectively become due, but not more than thirty
(30) days in advance, and to enforce the agreements of the Leases, so long as an
Event of Default has not occurred and is continuing;
(b) This absolute and present assignment shall be fully operative without any
further action on the part of Grantor or Grantee and, specifically, Grantee
shall be entitled, at its sole option, to all Rents whether or not Grantee takes
possession of the Property, including, without limitation, all Rents in
Grantor’s possession or control. Upon the occurrence and during the continuation
of an Event of Default and whether before or after the institution of legal
proceedings to foreclose this Deed to Secure Debt by action in any court or by
exercise of the power of sale herein contained or before or after sale
thereunder or during any period of redemption, Grantee, without regard to waste,
adequacy of the security for the Obligations secured by this Deed to Secure Debt
or the solvency of Grantor, may revoke the license granted Grantor hereunder to
collect the Rents, and may, at its option, without notice and with or without
taking possession of or entering the Property, either: (i) in person or by
agent, with or without any action or proceeding, (A) enter upon, take possession
of manage and operate the Property or any part thereof, in its own name or in
the name of Grantor (provided, however, such entering upon and taking possession
of the Property shall not be a condition precedent or limitation of Grantee’s
right to collect the Rents); (B) give, or require Grantor to give, notice to any
or all tenants under any Leases authorizing and directing the tenants to pay
such Rents to Grantee; (C) sue for or otherwise collect all of the Rents
(including those past due and unpaid or which are in Grantor’s possession or
control at the time of such Event of Default) and apply the Rents as hereinafter
provided; (D) enforce the payment of the Rents and exercise all of the rights of
the landlord under the Leases and all of the rights of Grantee hereunder;
(E) cancel, enforce or modify the Leases, and fix or modify Rents; (F) do any
acts which Grantee deems proper to protect its security; (G) take all steps
which may be desirable in Grantee’s judgment to complete any unfinished
construction, and to operate and manage the Property; and (H) perform such other
reasonable acts or repairs or protections as may be reasonably necessary or
proper in Grantee’s sole judgment to conserve the value thereof; or (ii) apply
for the appointment of a receiver in accordance with applicable Law, which
receivership Grantor hereby consents to, who shall collect the Rents, and all
other income of any kind; manage the Property so to prevent waste; execute
Leases within or beyond the period of receivership, perform any of the other
activities set

 

10



--------------------------------------------------------------------------------



 



forth in Section 3.1(b)(i) above and perform the other terms and conditions
contained in this Deed to Secure Debt, the other Financing Documents and apply
the Rents as hereinafter provided. The entering upon and taking of possession of
the Property, the appointment of a receiver, and/or the collection and
application of the Rents shall not cure or waive any Event of Default or notice
of default hereunder or invalidate any act done pursuant to such notice. The
purchaser at any foreclosure sale, including Grantee, shall have the right, at
any time and without limitation as provided to advance money to any receiver
appointed hereunder to pay any part or all of the items which the receiver would
otherwise be authorized to pay if cash were available from the Property and the
sum so advanced, with interest at the Default Rate, shall be a part of the sum
required to be paid to redeem from any judicial foreclosure sale, in each case
to the fullest extent permitted by applicable Law. The rights hereunder shall in
no way be dependent upon and shall apply without regard to whether the Property
is in danger of being lost, materially injured or damaged or whether the
Property is adequate to discharge the Obligations secured by this Deed to Secure
Debt;
(c) Any Rents collected pursuant to the terms of Section 3.1(b) above shall be
applied in the manner set forth in Section 6.01(a) of the Accounts Agreement, as
it may be amended from time to time. If the Property shall be foreclosed and
sold pursuant to a judicial or non-judicial foreclosure sale, then in such
event, the Rents, after application first as set forth in the preceding
sentence, shall be applied to the fullest extent permitted by applicable Law as
set forth in Section 8.12 of the Credit Agreement;
(d) Notwithstanding the right to collect the Rents, following the occurrence and
during the continuation of an Event of Default, Grantor agrees that Grantee, and
not Grantor, shall be and be deemed to be the creditor of each tenant with
respect to assignments for the benefit of creditors and bankruptcy, arrangement,
reorganization, insolvency, dissolution or receivership proceedings affecting
such tenant, but without obligation on the part of Grantee, however, to file or
make timely filings of claims in such proceedings or otherwise to pursue
creditor’s rights therein;
(e) Grantor irrevocably consents that the tenant(s) under the Leases, upon
demand and notice from Grantee to such tenant(s) of an Event of Default, shall
pay all Rents under the Leases to Grantee without liability of the tenant(s) for
the determination of the actual existence of any Event of Default claimed by
Grantee. Grantor hereby irrevocably authorizes and directs the tenant(s), upon
receipt of any notice of Grantee stating that an Event of Default exists, to pay
to Grantee the Rents due and to become due under the Leases. Grantor agrees that
the tenant(s) shall have the right to rely upon any such notices of Grantee and
that tenant(s) shall pay such Rents to Grantee, without any obligation or
without any right to inquire whether such Event of Default actually exists and
notwithstanding any claim of or notice by Grantor to the contrary. Grantor shall
have no claim against tenant(s) for any Rents paid by such tenant(s) to Grantee;
(f) Grantee shall have the right to assign Grantee’s right, title and interest
in the Leases to any subsequent holder of this Deed to Secure Debt and to any
person acquiring title to any of the Real Property through foreclosure or
otherwise. After Grantor shall have been barred and foreclosed of all right,
title, interest in the Land, no assignee of Grantor’s interest in the Leases
shall be liable to account to Grantor for the Rents thereafter accruing;

 

11



--------------------------------------------------------------------------------



 



(g) Nothing herein contained shall be construed to bind Grantee to the
performance of any o f the terms or provisions contained in the Leases, or
otherwise to impose any obligation on Grantee whatsoever. Prior to actual entry
and taking possession of the Real Property by Grantee, this assignment shall not
operate to make Grantee a “Grantee-in-possession” or to place any responsibility
for the control, care, management, or repair of the Real Property (or any of the
Property) upon Grantee;
(h) The Leases shall remain in full force and effect irrespective of any merger
of the interest of the lessor and any tenant thereunder. Grantor shall, at the
request of Grantee, execute such further assignments to Grantee of all Leases
and Rents, as Grantee shall reasonably require, and provide to Grantee true and
correct copies of all Leases and documents and instruments, executed in
connection therewith; and
(i) It is the expressed intention of Grantor and Grantee that this Section 3.1
establish an absolute transfer and assignment of the Leases and Rents, and is
not intended or given as additional security for the Obligations.
ARTICLE IV
SECURITY AGREEMENT
4.1 Rights to UCC Collateral under the Uniform Commercial Code. This Deed to
Secure Debt is both a real property deed to secure debt and a “security
agreement” within the meaning of the Uniform Commercial Code. The Property
includes both real, leased and personal property and all other rights and
interests, whether tangible or intangible in nature, of Grantor in the Property.
Grantor, by executing and delivering this Deed to Secure Debt, has granted and
does hereby grant to Grantee as security for the Obligations, a continuing
security interest in the Property to the full extent that the Property may be
subject to the Uniform Commercial Code (said portion of the Property so subject
to the Uniform Commercial Code, the “UCC Collateral”) with the priority set
forth in the Orders. If an Event of Default shall occur and be continuing,
Grantee, in addition to any other rights and remedies which it may have, shall
have, and may exercise immediately and without demand, any and all rights and
remedies granted to a secured party under the Uniform Commercial Code, including
the right to take possession of the UCC Collateral or any part thereof, and to
take such other measures as Grantee may deem necessary for the care, protection
and preservation of the UCC Collateral. Upon request or demand of Grantee,
Grantor shall, at its expense, assemble the UCC Collateral and make it available
to Grantee at a convenient place acceptable to Grantee. Grantor shall pay to
Grantee on demand any and all reasonable expenses, including legal expenses and
attorneys’ fees, incurred or paid by Grantee in protecting its interest in and
to the UCC Collateral and in enforcing its rights hereunder with respect to the
UCC Collateral. Any notice of sale, disposition or other intended action by
Grantee with respect to the UCC Collateral sent to Grantor in accordance with
the provisions hereof at least ten (10) Business Days prior to such action,
shall, except as otherwise provided by applicable Law, constitute reasonable
notice to Grantor. The proceeds of any disposition of the UCC Collateral, or any
part thereof, may, except as otherwise required by applicable Law, be applied by
Grantee to the payment of the Obligations in such priority and proportions set
forth in the Credit Agreement. Grantor’s (the debtor’s) address and sole place
of business and the address of Grantee (the secured party) are as set forth in
Section 7 4 hereof.

 

12



--------------------------------------------------------------------------------



 



4.2 Financing Statements. Portions of the Property are goods that are or are to
become fixtures. The address of Grantor (the debtor) and the address of Grantee
(the secured party) are as set forth in Section 7.4 hereof. Grantor is the
record owner of the Land. Information concerning the security interest created
by this Deed to Secure Debt may be obtained from the Grantee, as secured party,
at its address set forth in Section 7.4 hereof. The Georgia limited liability
company control number of Grantor is 07086820.
ARTICLE V
REPRESENTATIONS OF GRANTOR
5.1 Representations and Warranties. Grantor represents, covenants and warrants
that:
(a) all Improvements now or hereafter located on the Property are, or will be,
located entirely within the boundaries of the Land or on property in which
Grantor now or hereafter possesses a valid interest;
(b) no portion of the Property is being used or occupied as the personal
residence of Grantor and no residential units arc located on the Property; and
(c) Grantor is not using the Property for farming operations.
ARTICLE VI
DEFAULT AND FORECLOSURE
6.1 Remedies. Following the occurrence and during the continuation of an Event
of Default, Grantee may, at Grantee’s election, take such action permitted at
law or in equity, without notice or demand, as it deems advisable to protect and
enforce its rights and the rights of the other Senior Secured Parties against
Grantor and in and to the Property, subject to the Orders and in accordance with
the requirements of applicable Law. Without limitation of the foregoing, Grantee
may take any one or more of the following actions, each of which may be pursued
concurrently or otherwise, at such time and in such order as Grantee may,
subject to the Orders, determine in its sole discretion, without impairing or
otherwise affecting the other rights and remedies of Grantee and without
impairing any notice of default or election to cause the Property to be sold or
any sale proceeding predicated thereon:
(a) demand, collect or realize upon all or any part of the Property and assemble
or require Grantor to assemble all or any part of the Property;
(b) commence, appear in or defend any action or proceeding purporting to affect
all or any part of the Property or the interests, rights, powers or duties of
any Senior Secured Party therein, whether brought by or against Grantor, Grantee
or any Senior Secured Party;
(c) pay, purchase, contest or compromise any claim, debt, lien, charge or
encumbrance which in the reasonable judgment of Grantee may adversely affect the
Property or the interest, rights, powers or duties of any Senior Secured Party
therein;

 

13



--------------------------------------------------------------------------------



 



(d) in such manner and to such extent as Grantee may deem necessary to protect
the Property or the interests, rights, powers or duties of any Senior Secured
Party therein, Grantee may by itself, its agents or attorneys, enter into and
upon the Property or any part thereof or any other property at which the
Property may be located without being deemed a “Grantee-in-possession” and take
and hold exclusive possession of all or any part of the Property (which Grantor
agrees to surrender) and exclude Grantor from the Property, and with or without
the appointment of a receiver, whether appointed pursuant to Section 6.1(j),
hereof or otherwise, (i) operate and manage the Property or any part thereof
either itself or by other Persons, (ii) rent and lease the same, (iii) perform
such acts of repair or protection as may be necessary or proper to conserve the
value of the Property, (iv) make such useful additions, alterations, betterments
and improvements to the Property as Grantee may reasonably deem advisable,
(v) collect any and all income, Rents, issues, profits and proceeds from the
Property, the same being hereby assigned and transferred to Grantee, and
(vi) from time to time apply or accumulate such income, Rents, issues, profits
and proceeds in such order and manner as Grantee shall determine, it being
understood that the collection or receipt of income, Rents, issues, profits or
proceeds from the Property after an Event of Default and election to cause the
Property to be sold under and pursuant to the terms of this Deed to Secure Debt
shall not affect or impair any Event of Default or election to cause the
Property to be sold or any sale proceedings predicated thereon, but such
proceedings may be conducted and sale effected notwithstanding the collection or
receipt of any such income, Rents, issues, profits and proceeds;
(e) proceed by suit or suits at law or in equity or by any other appropriate
proceedings or remedy to enforce payment of the Obligations or the performance
of any other term hereof or any other right and sell the Property or any part of
the Property at one or more public sale or sales before the door of the
courthouse of the county in which the Property or any part of the Property is
situated, to the highest bidder for cash, in order to pay the Obligations and
all expenses of sale and of all proceedings in connection therewith including
reasonable attorney’s fees, after advertising the time, place and terms of sale
once a week for four (4) weeks immediately preceding such sale (but without
regard to the number of days) in a newspaper in which Sheriff’s sales are
advertised in said county. At any such public sale, Grantee may execute and
deliver to the purchaser a conveyance of the Property or any part of the
Property in fee simple, with full or limited warranties of title and to this
end, Grantor hereby constitutes and appoints Grantee the agent and
attorney-in-fact of Grantor to make such sale and conveyance, and thereby to
divest Grantor of all right, title and equity that Grantor may have in and to
the Property and to vest the same in the purchaser or purchasers at such sale or
sales, and all the acts and doings of said agent and attorney-in-fact are hereby
ratified and confirmed and any recitals in said conveyance or conveyances as to
facts essential to a valid sale shall be binding upon Grantor. The aforesaid
power of sale and agency hereby granted are coupled with an interest and are
irrevocable by death or otherwise, are granted as cumulative of the other
remedies provided hereby or by law for collection of the Obligations and shall
not be exhausted by one exercise thereof but may be exercised until full payment
of all of the Obligations. In the event of any sale under this Deed to Secure
Debt by virtue of the exercise of the powers herein granted, or pursuant to any
order in any judicial proceeding or otherwise, the Property may be sold as an
entirety or in separate parcels and in such manner or order as Grantee in its
sole discretion may elect, and if Grantee so elects, Grantee may sell the
personal property covered by this Deed to Secure Debt at one or more separate
sales in any manner permitted by the Uniform Commercial Code of the State of
Georgia, and one or more exercises of the powers herein granted shall not
extinguish nor exhaust such powers, until the entire Property are sold or the
Obligations is paid in full. If the Obligations is now or hereafter further
secured by any chattel mortgages, pledges, contracts of guaranty, assignments of
lease or other security instruments, Grantee may at its option exhaust the
remedies granted under any of said security instruments either concurrently or
independently, and in such order as Grantee may determine.

 

14



--------------------------------------------------------------------------------



 



Without limiting the foregoing, Grantee may, subject to the Orders, elect to
cause the Property or any part thereof to be sold as follows:
(i) In connection with any sale or sales hereunder, Grantee shall be entitled to
elect to treat any of the Property which consists of a right in action or which
is property that can be severed from the Real Property covered hereby or any
Improvements without causing structural damage thereto as if the same were
personal property, and dispose of the same in accordance with applicable Law,
separate and apart from the sale of Real Property. Where the Property consists
of Real Property and Personalty, whether or not such Personalty is located on or
within the Real Property, Grantee shall be entitled to elect to exercise rights
and remedies against any or all of the Real Property and Personalty in such
order, at such times and in such manner as is now or hereafter permitted by
applicable Law;
(ii) Grantee shall be entitled to elect to proceed against any or all of the
Real Property or Personalty in any manner permitted under applicable Law; and if
Grantee so elects pursuant to applicable Law;
(iii) If the Property consists of several lots, parcels or items of property,
Grantee, subject to applicable Law, may (A) designate the order in which such
lots, parcels or items shall be offered for sale or sold, or (B) elect to sell
such lots, parcels or items through a single sale, or through two or more
successive sales, or in any other manner Grantee designates. Any person,
including Grantor or Grantee, may purchase at any sale hereunder. Should Grantee
desire that more than one sale or other disposition of the Property be
conducted, Grantee shall, subject to applicable Law, cause such sales or
dispositions to be conducted simultaneously, or successively, on the same day,
or at such different days or times and in such order as Grantee may designate,
and no such sale shall terminate or otherwise affect the lien and security title
of this Deed. to Secure Debt on any part of the Property not sold until all the
Obligations have been paid in full. In the event Grantee elects to dispose of
the Property through more than one sale, Grantor agrees to pay the costs and
expenses of each such sale and of any proceedings wherein such sale may be made;
(iv) Grantee may, from time to time postpone or adjourn any sale by it to be
made under or by virtue of this Deed to Secure Debt by announcement at the time
and place appointed for such sale or for such adjourned sale or sales; and,
except as otherwise provided by any applicable provision of Law, Grantee may,
without further notice or publication, make such sale at the time and place to
which the same shall be so adjourned, or the Grantee may give a new notice of
sale;

 

15



--------------------------------------------------------------------------------



 



(v) Upon any sale made under or by virtue of this Section 6.1(e) (whether made
under the power of sale granted herein or by virtue of proceedings or of a
judgment or decree of foreclosure and sale), Grantee may bid for and acquire the
Property or any part thereof and in lieu of paying cash therefor may make
settlement for the purchase price by crediting upon the Obligations the net
sales price after deducting therefrom the expenses of the sale and the costs of
the action and any other sums which Grantee is authorized to deduct under this
Deed to Secure Debt, or any other Financing Document;
(vi) Upon any foreclosure sale or sales of all or any portion of the Property
under the power herein granted, Grantee may bid for and purchase the Property
and shall be entitled to apply all or any part of the Obligations as a credit to
the purchase price.
(vii) In case Grantee shall have proceeded to enforce any right, power or remedy
under this Deed to Secure Debt by foreclosure, entry or otherwise, or in the
event Grantee commences advertising of the intended exercise of the sale under
power provided hereunder, and such proceeding or advertisement shall have been
withdrawn, discontinued or abandoned for any reason, or shall have been
determined adversely to Grantee, then in every such case, (i) all rights, powers
and remedies of Grantee shall continue as if no such proceeding had been taken,
(ii) each and every Event of Default declared or occurring prior to or
subsequent to such withdrawal, discontinuance or abandonment shall and shall be
deemed to be a continuing Event of Default, and (iii) neither this Deed to
Secure Debt, nor the Notes, nor the Obligations, nor any other instrument
concerned therewith, shall be or shall be deemed to have been reinstated or
otherwise affected by such withdrawal, discontinuance or abandonment; and
Grantor hereby expressly waives the benefit of any statute or rule of law now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the above.
(viii) No recovery of any judgment by Grantee and no levy of an execution under
any judgment upon the Property or upon any other property of Grantor shall
affect in any manner or to any extent, the Lien of this Deed to Secure Debt upon
the Property or any part thereof, or any Liens, titles, rights, powers or
remedies of Grantee hereunder, under any other Financing Document, but such
Liens, titles, rights, powers and remedies of Grantee shall continue unimpaired
as before;
(ix) Grantor agrees, to the fullest extent permitted by Law, that upon the
occurrence and during the continuation of an Event of Default, neither Grantor
nor anyone claiming through or under Grantor shall or will set up, claim or seek
to take advantage of any appraisement, valuation, stay, extension, homestead,
exemption or redemption laws now or hereafter in force, in order to prevent or
hinder the enforcement or foreclosure of this Deed to Secure Debt, or the
absolute sale of the Property, or the final and absolute putting into possession
thereof, immediately after such sale, of the purchasers thereat, and Grantor,
for itself and all who may at any time claim through or under it, hereby waives
to the fullest extent that it may lawfully so do, the benefit of all such laws,
and any and all right to have the assets comprised in the security intended to
be created hereby marshaled upon any foreclosure of the Lien hereof; and

 

16



--------------------------------------------------------------------------------



 



(x) Grantee may foreclose this Deed to Secure Debt subject to the rights of any
tenants of the Property, and the failure to make any such tenants parties to any
such foreclosure proceedings and to foreclose such tenants’ rights will not be,
nor be asserted to be by Grantor, a defense to any proceedings instituted by
Grantee to collect the sums secured hereby.
(f) take over and direct collection of the Rents, the Proceeds and the
Receivables that are included in the Property and the proceeds thereof, give
notice of the lien of this Deed to Secure Debt upon the Rents, the Proceeds and
the Receivables and the proceeds thereof to any or all Persons obligated to
Grantor thereon, direct such Persons to make payment of all moneys paid or
payable thereon directly to Grantee (and, at the request of Grantee, Grantor
shall indicate on all billings that payments thereon are to be made to Grantee)
and give any Person so notified and directed the receipt of Grantee for any such
payment as full release for the amount so paid;
(g) take control of any and all of the Rents, Proceeds and Receivables,
accounts, contractual and other rights that are included in the Property and
proceeds arising from any such contractual and other rights, and enforce
collection, either in the name of Grantee or in the name of Grantor, of any or
all of the Rents, Proceeds and Receivables, accounts, contractual and other
rights that are included in the Property and proceeds thereof by suit or
otherwise, and receive, surrender, release or exchange all or any part thereof
or compromise, settle, extend or renew (whether or not longer than the original
period) any indebtedness thereunder;
(h) endorse in the name of Grantor any instrument, howsoever received by
Grantee, representing Property, or proceeds of any of the Property;
(i) subject to the provisions of Article IV hereof, exercise all the rights and
remedies granted to a secured party under Article 9 of the Uniform Commercial
Code in effect in the jurisdiction where the Property is located and all other
rights and remedies given to Grantee by this Deed to Secure Debt or any other
Financing Document otherwise available at law or in equity; and
(j) to the fullest extent permitted by applicable Law, without further notice to
Grantor, as a matter of right without notice and without giving bond and without
regard to the solvency or insolvency of Grantor, whether waste has occurred or
is occurring to the Property, value of the Property or adequacy of the security
of the Property, to apply to any court having jurisdiction for the appointment
of a receiver or receivers for the Property, and Grantor does hereby irrevocably
consent to such appointment. Notwithstanding the foregoing, Grantor hereby
waives any right to require appointment of a receiver.

 

17



--------------------------------------------------------------------------------



 



Grantee shall not be under any obligation to make any of the payments or do any
of the acts referred to in this Section 6.1 and, except as otherwise required by
law, any of the actions referred to in this Section 6.1 may be taken
irrespective of whether any election to sell has been given hereunder and
without regard to the adequacy of the security for the Obligations. To the
fullest extent permitted by applicable Law, Grantor hereby expressly waives any
and all rights of redemption from sale under the power of sale granted herein or
under any order or judgment of foreclosure of the Lien of this Deed to Secure
Debt on behalf of Grantor and each and every person acquiring any interest in or
title to the Property subsequent to the date of this Deed to Secure Debt and on
behalf of any other Persons. The reasonable costs and expenses (including
reasonable attorneys’ fees and disbursements) of Grantee incurred in connection
with the preservation, collection and enforcement of this Deed to Secure Debt or
of the Lien granted hereby, including any amounts advanced by Grantee to protect
or preserve the Property, shall be secured by this Deed to Secure Debt, and
Grantor covenants and agrees to pay them to the order of Grantee promptly upon
demand.
6.2 Rescission of Notice of Event of Default. Grantee, at any time before any
sale pursuant to Section 6.1, may rescind any notice of an Event of Default
and/or of election to cause any portion of the Property to be sold. The exercise
by Grantee of such right of rescission shall not (unless otherwise expressly
provided by the terms of such rescission) constitute a waiver of any Event of
Default then existing or subsequently occurring, shall not impair the right of
Grantee to cause any portion of the Property to be sold thereafter and shall not
otherwise affect any provision, agreement, covenant or condition of this Deed to
Secure Debt, the Credit Agreement or any other Financing Document or the rights,
obligations or remedies of the parties hereunder or thereunder.
6.3 Application of Proceeds.
(a) To the fullest extent permitted by applicable Law, all proceeds received by
Grantee from the sale or other disposition of any portion of the Property
pursuant to this Deed to Secure Debt shall be applied by Grantee in accordance
with the provisions of Section 8.12 of the Credit Agreement.
(b) If Grantee shall be ordered, in connection with any bankruptcy, insolvency
or reorganization of Grantor, to restore or repay to or for the account of
Grantor or its creditors any amount theretofore received under this Section 6.3,
the amount of such restoration or repayment shall be deemed to be an Obligation
so as to place Grantee in the position it would have been in had such amount
never been received by Grantee.
6.4 Additional Security. Subject to the provisions of the Credit Agreement, if
Grantee at any time shall have a security interest securing any Obligation in
addition to the lien created hereby on the Property, Grantee may enforce the
terms of the Security Documents or otherwise realize upon the Property, at its
option, either before or concurrently with the exercise of remedies as to such
other security or after a sale is made of such other security, and may apply the
proceeds to the Obligations without affecting the status of or waiving any right
to exhaust all or any other security, including the Property, and without
waiving any breach or Event of Default or any right or power whether exercised
under the Financing Documents contained in the Financing Documents or provided
for in respect of any such other security.

 

18



--------------------------------------------------------------------------------



 



6.5 Remedies Cumulative. The rights, powers and remedies of Grantee under this
Deed to Secure Debt, or any other security agreement, or any other Financing
Document shall be cumulative and not exclusive of any other right, power or
remedy which Grantee may have against Grantor pursuant to this Deed to Secure
Debt or the other Financing Documents or existing at law or in equity or
otherwise. Grantee’s rights, powers and remedies shall be cumulative and
concurrent and may be pursued independently, singly, successively, together or
otherwise, at such time and in such order as Grantee may determine to the
fullest extent permitted by law and the Orders, without impairing or otherwise
affecting the other rights and remedies of Grantee permitted by law, equity or
contract or as set forth herein or in the other Financing Documents. No delay or
omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default shall not be construed to be a waiver of any subsequent Default
or Event of Default or to impair any remedy, right or power consequent thereon.
The obtaining of a judgment or decree on any of the Notes shall not in any
manner affect the Lien of this Deed to Secure Debt upon the Property, and any
judgment or decree so obtained shall be secured hereby to the same extent as the
Notes are now secured. In case Grantee shall have proceeded to enforce any right
or remedy under this Deed to Secure Debt by receiver, entry or otherwise, and
such proceeding shall have been discontinued or abandoned for any reason or
shall have been determined adversely to Grantee, then and in every such case,
but subject to applicable Law, Grantor and Grantee shall be restored to their
former positions and rights hereunder, and all rights, powers and remedies of
Grantee shall continue as if no such proceeding had been taken. In the event of
any foreclosure sale hereunder, all net proceeds shall be available for
application to the Obligations whether or not such proceeds exceed the value of
the Property for recordation, tax, insurance or other purposes. The only
limitation upon the foregoing agreements as to the exercise of Grantee’s
remedies is that there shall be but one full and complete satisfaction of the
Obligations.
6.6 Attorney-in-Fact. Upon the occurrence and during the continuation of an
Event of Default, Grantor hereby appoints Grantee attorney-in-fact of Grantor
for the purpose of carrying out the provisions of this Deed to Secure Debt and
taking any action and executing any instrument that Grantee may deem reasonably
necessary or advisable to accomplish the purposes hereof at Grantor’s expense,
which appointment is coupled with an interest and cannot be revoked.
6.7 WAIVER OF GRANTOR’S RIGHTS. BY EXECUTION OF THIS DEED TO SECURE DEBT,
GRANTOR EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT OF GRANTEE TO ACCELERATE THE
OBLIGATIONS EVIDENCED BY THE NOTES AND ANY OTHER SECURED OBLIGATIONS AND THE
POWER OF ATTORNEY GIVEN HEREIN TO GRANTEE TO SELL THE PROPERTY BY NONJUDICIAL
FORECLOSURE UPON DEFAULT BY GRANTOR WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY
NOTICE OTHER THAN SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN
UNDER THE PROVISIONS OF THIS DEED TO SECURE DEBT; (B) WAIVES ANY AND ALL RIGHTS
WHICH GRANTOR MAY HAVE UNDER THE CONSTITUTION OF THE UNITED STATES OF AMERICA
(INCLUDING, WITHOUT LIMITATION, THE FIFTH AND FOURTEENTH AMENDMENTS THEREOF),
THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL STATES, OR BY REASON
OF ANY OTHER APPLICABLE LAW, (1) TO NOTICE AND TO JUDICIAL HEARING PRIOR TO THE
EXERCISE BY GRANTEE OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO GRANTEE, EXCEPT
SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE
PROVISIONS OF THIS DEED TO SECURE DEBT AND EXCEPT FOR OGCA SECTION 44-14161 ET.
SEQ. AND (2) CONCERNING THE APPLICATION, RIGHTS OR BENEFITS OF ANY STATUTE OF
LIMITATION OR ANY

 

19



--------------------------------------------------------------------------------



 



MORATORIUM, REINSTATEMENT, MARSHALLING, FORBEARANCE, APPRAISEMENT, VALUATION,
STAY, EXTENSION, HOMESTEAD, EXEMPTION OR REDEMPTION LAWS; (C) ACKNOWLEDGES THAT
GRANTOR HAS READ THIS DEED TO SECURE DEBT AND ANY AND ALL QUESTIONS OF GRANTOR
REGARDING THE LEGAL EFFECT OF THIS DEED TO SECURE DEBT AND ITS PROVISIONS HAVE
BEEN EXPLAINED FULLY TO GRANTOR, AND GRANTOR HAS CONSULTED WITH COUNSEL OF
GRANTOR’S CHOICE PRIOR TO EXECUTING THIS DEED TO SECURE DEBT; AND
(D) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF GRANTOR HAVE BEEN
MADE KNOWINGLY; INTENTIONALLY AND WILLINGLY BY GRANTOR AS PART OF A
BARGAINED-FOR LOAN TRANSACTION AND THAT THIS DEED TO SECURE DEBT IS VALID AND
ENFORCEABLE BY GRANTEE AGAINST GRANTOR IN ACCORDANCE WITH ALL THE TERMS AND
CONDITIONS HEREOF.
6.8 Payment of Costs and Expenses. Grantor shall promptly reimburse Grantee and
the other Senior Secured Parties for reasonable costs and expenses (including
legal fees and expenses of counsel) incurred under this Deed to Secure Debt in
accordance with the provisions of the Credit Agreement.
6.9 Grantor’s Waivers.
(a) Grantor has read and hereby approves the Credit Agreement, the Intercreditor
Agreement, the other Financing Documents, and all other agreements and documents
relating thereto. Grantor acknowledges that it has been represented by counsel
of its choice to review this Deed to Secure Debt, the Financing Documents, and
all other documents relating thereto and said counsel has explained and Grantor
understands the provisions thereof.
(b) To the fullest extent permitted by applicable Law, Grantor hereby expressly
waives diligence, demand, presentment, protest and notice of every kind and
nature whatsoever (unless as otherwise required under this Deed to Secure Debt)
and waives any right to require Grantee or any other Senior Secured Party to
enforce any remedy against any guarantor, endorser or other person whatsoever
prior to the exercise of its rights and remedies hereunder or otherwise. To the
fullest extent permitted by applicable Law, Grantor waives any right to require
Grantee or any other Senior Secured Party to: (i) proceed or exhaust any
collateral security given or held by Grantee or any other Senior Secured Party
in connection with the Obligations; or (ii) pursue any other remedy in Grantee’s
or any other Senior Secured Party’s power whatsoever.
(c) To the fullest extent permitted by applicable Law, until all Obligations
shall have been paid indefeasibly in full, Grantor: (i) shall not have any right
of subrogation to any of the rights of Grantee or any other Senior Secured Party
against any guarantor, maker or endorser; (ii) waives any right to enforce any
remedy which Grantee or other Senior Secured Party now has or may hereafter have
against any other guarantor, maker or endorser; and (iii) waives any benefit of
and any other right to participate in, any collateral security for the
Obligations or any guaranty of the Obligations now or hereafter held by Grantee
or any other Senior Secured Party.

 

20



--------------------------------------------------------------------------------



 



(d) Subject to any applicable provisions of the Credit Agreement, Grantor hereby
authorizes and empowers Grantee in its sole discretion, without any notice
(except as expressly otherwise provided herein) or demand and without affecting
the lien and charge of this Deed to Secure Debt; to exercise any right or remedy
which Grantee or any other Senior Secured Party may have available to it,
including, but not limited to, foreclosure, or exercise of rights of power of
sale without judicial action as to any collateral security for the obligations,
whether real, personal or intangible property.
(e) To the fullest extent permitted by applicable Law, the Grantor waives all
rights and defenses arising out of an election of remedies by the creditor, even
though that election of remedies, such as nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed the Grantor’s rights of
subrogation and reimbursement against the principal by the operation of the laws
and court rules of the State in which the Land is located.
(f) To the fullest extent permitted by Law, Grantor hereby covenants and agrees
that it shall not at any time insist upon or plead, or in any manner whatsoever
claim or take any advantage of, any stay, exemption or extension law or any
so-called “moratorium law” now or at any time hereafter in force, nor claim,
take or insist upon any benefit or advantage of or from any law now or hereafter
in force providing for the valuation or appraisement of the Property, or any
part thereof; prior to any sale or sales thereof to be made pursuant to any
provisions herein contained, or to any decree, judgment or order of any court of
competent jurisdiction; or after such sale or sales claim or exercise any rights
under any statute now or hereafter in force to redeem the property so sold, or
any part thereof, to the extent such covenant and agreement is permitted by
applicable Law, or relating to the marshaling thereof, upon foreclosure sale or
other enforcement hereof. To the fullest extent permitted by Law, Grantor hereby
expressly waives any and all rights it may have to require that the Property be
sold as separate tracts or units in the event of foreclosure. To the fullest
extent permitted by Law, Grantor hereby expressly waives any and all rights of
redemption after sale under any order or decree of foreclosure of this Deed to
Secure Debt, on its own behalf, on behalf of all Persons claiming or having an
interest (direct or indirect) by, through or under Grantor and on behalf of each
and every Person acquiring any interest in or title to the Real Property
subsequent to the date hereof, it being the intent hereof that any and all such
rights of redemption of Grantor and of all other Persons, are and shall be
deemed to be hereby waived to the full extent permitted by applicable Law. To
the fullest extent permitted by law, Grantor agrees that it shall not, by
invoking or utilizing any applicable Law or laws or otherwise, hinder, delay or
impede the exercise of any right, power or remedy herein or otherwise granted or
delegated to Grantee or any other Senior Secured Party, but shall suffer and
permit the exercise of every such right, power and remedy as though no such law
or laws have been or will have been made or enacted.
ARTICLE VII
MISCELLANEOUS
7.1 Performance at Grantor’s Expense. Except as expressly provided herein or in
the other Financing Documents to the contrary, no portion of the cost and
expense of performing or complying with any of the obligations imposed on
Grantor by this Deed to Secure Debt shall be borne by Grantee or any other
Senior Secured Party, and no portion of such cost and expense shall be, in any
way or to any extent, credited against the aggregate amounts payable by Grantor
pursuant to the Credit Agreement or any other Financing Document.

 

21



--------------------------------------------------------------------------------



 



7.2 Grantee’s Right to Perform the Obligations. If Grantor shall fail, refuse or
neglect to make any payment or to perform any act required of it by this Deed to
Secure Debt, or any other Financing Document, then at any time after the
occurrence of any Event of Default or as otherwise expressly permitted by the
terms of the Credit Agreement, the Intercreditor Agreement or any other
Financing Document, without waiving or releasing any other right, remedy or
recourse Grantee may have because of same, Grantee may (but shall not be
obligated to) make such payment or perform such act for the account of and at
the expense of Grantor. All sums paid by Grantee pursuant to this Section 7.2
and all other sums expended by Grantee, together with interest thereon from the
date of such payment or expenditure, shall constitute additions to the
Obligations, and shall be secured by this Deed to Secure Debt, and Grantor
covenants and agrees to pay them to the order of Grantee upon demand.
7.3 Survival of Obligations. Except as otherwise provided in the Credit
Agreement, all and every portion of the Obligations shall survive the execution
and delivery o f this Deed to Secure Debt and the other Financing Documents, the
foreclosure or other exercise of remedies hereunder and the consummation of the
transactions called for therein and herein until the Obligations shall be
satisfied in full. This Deed to Secure Debt secures, and until the Obligations
shall be paid and satisfied in full, shall secure the entire amount of the
Obligations. The total amount of the indebtedness secured by this Deed to Secure
Debt may increase or decrease from time to time.
7.4 Notices. Notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed or
sent by facsimile as follows:

             
 
  (a)   if to Grantor,    
 
                    Southwest Georgia Ethanol, LLC
 
      Mailing Address:   P.O. Box 386 
 
          Camilla, GA 31730 
 
           
 
      Physical Address:   4615 Back Nine Road
 
          Pelham, GA 31779 
 
           
 
      Attention:   Larry Kamp, Chief Financial Officer
 
      Telephone:   (229) 522-2822 
 
      Facsimile:   (229) 522-2824 
 
      E-mail:   larry@firstunitedethanol.com
 
           
 
  (b)   if to Grantee,    
 
                    WestLB AG, New York Branch         7 World Trade Center, 250
Greenwich Street
 
      New York, NY 10007    
 
      Attention:   Andrea Bailey
 
      Telephone:   212-597-1158 
 
      Facsimile:   212-302-7964 
 
      E-mail:   NYC_Agency_Services@WestLB.com

 

22



--------------------------------------------------------------------------------



 



All notices and other communications given to any party hereto in accordance
with the provisions of this Deed to Secure Debt shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by facsimile, or on the date five (5) Business Days after dispatch by
certified or registered mail if mailed, in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 7.4 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 7.4.
7.5 Delay not a Waiver. Neither any failure nor any delay on the part of Grantee
in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Notes, or under any other Financing Document, or any other instrument
given as security therefor, shall operate as or constitute a waiver thereof, nor
shall a single or partial exercise thereof preclude any other future exercise,
or the exercise of any other right, power, remedy or privilege. In particular,
and not by way of limitation, by accepting payment after the due date of any
amount payable under this Deed to Secure Debt, the Notes, or any other Financing
Document, Grantee shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Deed to Secure Debt,
the Notes, or the other Financing Documents, or to declare a default for failure
to effect prompt payment of any such other amount.
7.6 Covenants Running with the Land. The Obligations and all obligations
hereunder are intended by the parties to be, and shall be construed as,
covenants running with the Real Property until such Real Property has been
released from the Lien of this Deed to Secure Debt.
7.7 Severability. If any provision of this Deed to Secure Debt or the
application thereof to any Person or circumstance, for any reason and to any
extent, becomes invalid or unenforceable, then neither the remainder of this
Deed to Secure Debt nor the application of such provision to other Persons or
circumstances nor the other instruments referred to hereinabove shall be
affected thereby, but rather shall be enforced to the greatest extent permitted
by applicable Law.
7.8 Entire Agreement and Modification. This Deed to Secure Debt and the other
Financing Documents contain the entire agreement of the parties hereto and
thereto in respect of the transactions contemplated hereby and thereby, and all
prior agreements among or between such parties, whether oral or written, are
superseded by the terms of this Deed to Secure Debt and the other Financing
Documents.
7.9 Governing Law. This Deed to Secure Debt shall be governed, construed,
applied and enforced in accordance with the laws of the State of Georgia and
applicable laws of the United States of America.

 

23



--------------------------------------------------------------------------------



 



7.10 Limitation on Grantee’s Responsibility. No provision of this Deed to Secure
Debt shall operate to place any obligation or liability for the control, care,
management or repair of the Property upon Grantee or any other Senior Secured
Party, nor shall it operate to make Grantee or any other Senior Secured Party
responsible or liable for any waste committed on the Property by the tenants or
any other Person, or for any dangerous or defective condition of the Property,
or for any negligence of any other Person in the management, upkeep, repair or
control of the Property resulting in loss or injury or death to any tenant,
licensee, employee or stranger. Nothing herein contained shall be construed as
constituting Grantee or any other Senior Secured Party “Grantee in possession.”
7.11 Rights of the Collateral Agent. The Collateral Agent shall be entitled to
the rights, protections, immunities and indemnities set forth in the Credit
Agreement, the Intercreditor Agreement and the other Financing Documents as if
specifically set forth herein. With respect to the duties, obligations and
rights of the Collateral Agent, if any conflict between the terms of this
Agreement and the terms of the Credit Agreement arises, the terms of the Credit
Agreement shall govern and control.
7.12 No Liability for Clean up of Hazardous Materials. In the event the
Collateral Agent is required to acquire title to an asset for any reason, or
take any managerial action of any kind in regard thereto, in order to carry out
any duty or obligation for the benefit of another, which in the Collateral
Agent’s sole discretion may cause the Collateral Agent to be considered an
“owner or operator” under any Environmental Laws or otherwise cause the
Collateral Agent to incur, or be exposed to, any Environmental Liabilities or
any liability under any other federal, state or local law, the Collateral Agent
reserves the right, instead of taking such action, either to resign as
Collateral Agent or to arrange for the transfer of the title or control of the
asset to a court appointed receiver. The Collateral Agent will not be liable to
any Person for any Environmental Liabilities or any environmental claims or
contribution actions under any federal, state or local law, rule or regulation
by reason of the Collateral Agent’s action and conduct as authorized, empowered
or directed hereunder or relating to any kind of discharge or release or
threatened discharge or release of any Hazardous Materials into the environment.
7.13 Headings. The Article and/or Section headings and the Table of Contents
herein are included for convenience of reference only and shall not constitute a
part of this Deed to Secure Debt for any other purpose.
7.14 Marshalling. Notwithstanding anything herein to the contrary, Grantor will
not: (a) at any time insist upon, or plead, or in any manner whatever claim or
take any benefit or advantage of any stay or extension or moratorium law, any
exemption from execution or sale of the Property or any part thereof whenever or
wherever enacted, which may affect the covenants and terms of performance of
this Deed to Secure Debt; (b) claim, take or insist upon any benefit or
advantage of any law now or hereafter in force providing for the valuation or
appraisal of the Property, or any part thereof, prior to any sale or sales
thereof which may be made pursuant to any provision herein, or pursuant to the
decree, judgment or order of any court of competent jurisdiction; or (c) after
any such sale or sales, claim or exercise any right under any statute heretofore
or hereafter enacted to reinstate the Deed to Secure Debt or to redeem the
property so sold or any part thereof. Additionally, Grantor hereby expressly
waives all benefit or advantage of any such law or laws. Grantor, for itself and
all who may claim under it, waives, to the extent that it lawfully may, all
right to have the Property marshaled upon any foreclosure hereof. Grantee shall
have the right to determine the order in which any or all portions of the
Obligations arc satisfied from the proceeds realized upon the exercise of the
remedies provided herein. Grantor, any party who consents to this Deed to Secure
Debt and any party who now or hereafter acquires a lien or security interest in
any of the Property and who has actual or constructive notice hereof hereby
waives any and all right to require the marshalling of assets in connection with
the exercise of any of the remedies permitted by applicable Law or provided
herein.

 

24



--------------------------------------------------------------------------------



 



7.15 Waiver of Jury Trial and Consent to Jurisdiction. GRANTOR HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS DEED TO SECURE DEBT, ANY OTHER FINANCING
DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). GRANTOR (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS DEED TO SECURE DEBT AND THE
OTHER FINANCING DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.15. In the event of litigation, this Deed to
Secure Debt may be filed as a written consent to a trial by the court. Grantor
hereby irrevocably submits to the jurisdiction of any court of competent
jurisdiction located in the state in which any portion of the Property is
located in connection with any proceeding arising out of or relating to this
Deed to Secure Debt involving such portion of the Property.
7.16 Maximum Indebtedness and Future Advances. This Deed to Secure Debt shall
secure not only existing Obligations, but also such future advances, whether
such advances are obligatory or are to be made at the option of Grantee or the
Senior Secured Parties or otherwise related to or in connection with the Credit
Agreement, or the other Financing Documents, as are made by Grantee and/or the
Senior Secured Parties to Grantor to the same extent as if such future advances
were made on the date of the execution of this Deed to Secure Debt, including
(a) any and all additional advances made by Grantee or the Senior Secured
Parties to protect or preserve the Property or the Lien hereof on the Property,
or to pay taxes, to pay premiums on insurance on the Property (whether or not
the original Grantor remains the owner of the Property at the time of such
advances and whether or not the original Grantee remains the Collateral Agent);
(b) any and all expenses incident to the collection of the Obligations and the
foreclosure hereof by action in any court or by exercise of the power of sale
herein contained; (c) any and all amounts now owing or which may hereafter be
owing by Grantor to Grantee, and/or the Senior Secured Parties pursuant to the
Financing Documents, however and whenever incurred or evidenced, whether direct
or indirect, absolute or contingent, due or to become due, together with any and
all renewal or renewals and extension or extensions of the Obligations; and
(d) the full and prompt payment and performance of any and all obligations or
covenants of Grantor to Grantee and/or the Senior Secured Parties under the
terms of any other agreements, assignments or other instruments now or hereafter
evidencing, securing or otherwise relating to the Obligations, including the
Financing Documents.

 

25



--------------------------------------------------------------------------------



 



7.17 Lien Absolute; Multiple Collateral Transaction. Grantor acknowledges that
this Deed to Secure Debt, the other Financing Documents, and those documents
required by the Financing Documents together secure the Obligations. Grantor
agrees that the Lien of this Deed to Secure Debt and all Obligations shall be
absolute and unconditional and shall not in any manner be affected or impaired
by any lack of validity or enforceability of the Credit Agreement, the
Intercreditor Agreement or any other Financing Document, any agreement with
respect to any of the Obligations or any other agreement or instrument relating
to any of the foregoing, and the lien hereof shall not be impaired by any
acceptance by Grantee of any security for or guarantees of any of the
Obligations, or by any failure, neglect or omission on the part of Grantee to
realize upon or protect any of the Obligations or any collateral security
therefor, including the Financing Documents, or due to any other circumstance
which might otherwise constitute a defense available to, or a discharge of,
Grantor in respect of the Obligations or this Deed to Secure Debt (other than
the indefeasible payment in full of all the Obligations). The lien hereof shall
not in any manner be impaired or affected by any change in the time, manner or
place of payment of, or in any other term of, all or any of the Obligations or
by any release (except as to the property released), sale, pledge, surrender,
compromise, settlement, nonperfection, renewal, extension, indulgence,
alteration, exchange, modification or disposition of any of the Obligations or
of any of the collateral security therefor, or any amendment or waiver of or any
consent to any departure from the Credit Agreement, the Intercreditor Agreement
or any other Financing Document or of any guaranty thereof, if any, and Grantee
may, in Grantee’s discretion, foreclose, exercise any power of sale, or exercise
any other remedy available under any or all of the Financing Documents without
first exercising or enforcing any other rights and remedies hereunder. Such
exercise of rights and remedies under any or all of the Financing Documents
shall not in any manner impair the Obligations or the Lien of this Deed to
Secure Debt, and any exercise of any rights or remedies hereunder shall not
impair the Lien of any of the other Financing Documents or any rights and
remedies of any Senior Secured Party thereunder. Grantor specifically consents
and agrees that Grantee may exercise any rights and remedies hereunder and under
the other Financing Documents separately or concurrently and in any order that
Grantee may deem appropriate.
7.18 Cancellation of Deed to Secure Debt. Upon written request of Grantor and
upon payment in full and performance of all of the Obligations, and upon payment
in full to Grantee of its fees, costs and expenses incurred or to be incurred
thereby, this Deed to Secure Debt shall be cancelled and surrendered.
Concurrently with such cancellation or surrender, Grantee, on the written
request and at the expense of Grantor, will execute and/or deliver such
instruments of conveyance and release (including appropriate UCC-3 terminations)
prepared by Grantor and as may reasonably be requested by Grantor to evidence
such release and satisfaction.
7.19 Renewal or Extension of Notes; Substitute Notes. This Deed to Secure Debt
and all other instruments evidencing or securing the Notes shall likewise secure
any extension, modification, renewal, substitution or replacement of the Notes
and any note or notes which may be executed and delivered in substitution or
replacement for the Notes. The lien of this Deed to Secure Debt shall in no
manner be affected by any such extension, modification, renewal, substitution or
replacement.

 

26



--------------------------------------------------------------------------------



 



7.20 Conflicts. In the event of any conflict or inconsistency between the terms
of this Deed to Secure Debt and those of the Credit Agreement, the terms of the
Credit Agreement shall control. Grantor hereby acknowledges that it was
represented by counsel in connection with the negotiation and drafting of this
Deed to Secure Debt and that this Deed to Secure Debt and the other Financing
Documents shall not be subject to the principle of construing their meaning
against the party which drafted the same.
7.21 Assumption Not a Novation. Grantee’s acceptance of an assumption of the
obligations of this Deed to Secure Debt and the Notes, and the release of
Grantor hereof, shall not constitute a novation.
7.22 Acknowledgment of Receipt of Copies of Debt Instrument. Grantor hereby
acknowledges the receipt of a copy of this Deed to Secure Debt and the Credit
Agreement, together with a copy of each other agreement, document or instrument
executed in connection with this Deed to Secure Debt.
[Rest of Page Intentionally Left Blank; Signature Page to Follow]

 

27



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Grantor has caused this Deed to Secure Debt to be signed by
Grantor’s duly authorized representative as of the day and year first above
written.
Signed, sealed, and delivered in the presence of:

              WITNESSES:   GRANTOR:    
 
                SOUTHWEST GEORGIA ETHANOL LLC    
 
           
/s/ Murray Campbell
 

Unofficial Witness:
  By:   /s/ Lawrence A. Kamp
 
Name: Lawrence A. Kamp
Title:   Chief Financial Officer    
 
           
/s/ Alicia Shirah
 

Notary Public
           

Notary Public for Mitchell County
Date: 2/4/11
My commission expires: 6/24/11

(SEAL)
Alicia H. Shirah
Georgia Notary Public — Mitchell County
Expires June 24, 2011

 

28



--------------------------------------------------------------------------------



 



Grantee, in its capacity as Secured Party, has executed this Deed to Secure Debt
for the purpose of becoming a signatory to the security agreement set forth
herein.

              WITNESSES:   GRANTEE/SECURED PARTY:    
 
                WESTLB AG, NEW YORK BRANCH    
 
           
/s/ John Magalong
 

Unofficial Witness:
  By:   /s/ Dominick D’Ascoli
 
Name: Dominick D’Ascoli
Title:   Director    
 
           
/s/ Thomas Brensic
 

Witness:
  By:   /s/ Christian Grane
 
Name: Christian Grane
Title:   Executive Director    
 
           
/s/ Walter S. Lau
 

Notary Public
           

Notary Public for State of New York
Date: 02/04/2011
My commission expires:

(SEAL)
WALTER S> LAU
NOTARY PUBLIC State of New York
No. 01LA6042821
Qualified in New York County
Commission Expires June 5, 2014

 

29



--------------------------------------------------------------------------------



 



EXHIBIT A
LAND
Tract 1: All that tract or parcel of land situated, lying, and being in Land Lot
No. 311 in the 10th Land District of Mitchell County, Georgia, containing 130.25
acres, more or less, and being more particularly described as follows:
Begin at a point which marks the intersection of the northern edge of the right
of way of Fairway Road (R/W varies) with the western edge of the right of way of
Back Nine Road (40’ maintained R/W), which point is marked by an iron pin set,
and with this point as the Point of Beginning, go thence along the northern edge
of the right of way of said Fairway Road a chord direction of south 86 degree S
31 minutes 59 seconds west a chord distance of 32.73 feet (an arc distance of
32.75 feet) to a point, from thence continue along the northern edge of the
right of way of said Fairway Road north 89 degrees 51 minutes 31 seconds west a
distance of 1872.49 feet to a point, from thence continue along the northern
edge of the right of way of said Fairway Road north 88 degrees 32 minutes 45
seconds west a distance of 333.44 feet to a point marked by an iron pin found
located on the eastern edge of the right of way of the Georgia & Florida Railnet
(150’ R/W), from thence go along the eastern edge of the right of way of the
said Georgia & Florida Railnet a chord direction of north 19 degrees 08 minutes
25 seconds east a chord distance of 141.77 feet (an arc distance of 141.78 feet)
to a point, from thence continue along the eastern edge of the right of way of
the said Georgia & Florida Railnet north 20 degrees 35 minutes 55 seconds east a
distance of 1504.56 feet to a point, from thence continue along the eastern edge
of the right of way of the said Georgia & Florida Railnet a chord direction of
north 03 degrees 47 minutes 10 seconds west a chord distance of 2415.96 feet (an
arc distance of 2490.46 feet) to a point marked by an iron pin found, from
thence go north 84 degrees 40 minutes 21 seconds east a distance of 156.20 feet
to a point marked by an iron pin found, from thence go south 25 degrees 34
minutes 16 seconds east a distance of 748.42 feet to a point marked by an iron
pin set, from thence go south 89 degrees 48 minutes 54 seconds east a distance
of 466.02 feet to a point marked by an iron pin set, from thence go south 70
degrees 48 minutes 03 seconds east a distance of 940.82 feet to a point marked
by an iron pin set, which point lies on the western edge of the right of way of
said Back Nine Road, from thence go along the western edge of the right of way
of said Back Nine Road south 02 degrees 10 minutes 00 seconds east a distance of
414.26 feet to a point, from thence continue along the western edge of the right
of way of said Back Nine Road a chord direction of south 01 degree 16 minutes 52
seconds west a chord distance of 130.26 feet (an arc distance of 130.34 feet) to
a point, from thence continue along the western edge of the right of way of said
Back Nine Road south 04 degrees 43 minutes 44 seconds west a distance of 302.32
feet to a point, from thence continue along the western edge of the right of way
of said Back Nine Road south 01 degree 46 minutes 36 seconds west a distance of
188.65 feet to a point, from thence continue along the western edge of the right
of way of said Back Nine Road south 00 degrees 50 minutes 41 seconds west a
distance of 389.17 feet to a point, from thence continue along the western edge
of the right of way of said Back Nine Road south 00 degrees 19 minutes 39
seconds west a distance of 486.22 feet to a point, from thence continue along
the western edge of the right of way of said Back Nine Road south 00 degrees 21
minutes 05 seconds east a distance of 579.21 feet to a point, from thence
continue along the western edge of the right of way of said Back Nine Road south
00 degrees 25 minutes 59 seconds east a distance of 229.62 feet to a point, from
thence continue along the western edge of the right of way of said Back Nine
Road south 02 degrees 10 minutes 05 seconds east a distance of 274.59 feet to a
point marked by an iron pin set, the Point of Beginning.

 

30



--------------------------------------------------------------------------------



 



Said tract of land is more particularly described as Tract 1 on that certain
Plat of Survey prepared by Larry W. Grogan, Georgia Registered Land Surveyor
No. 1649, entitled “ALTA/ASCM LAND TITLE SURVEY FOR SOUTHWEST GEORGIA ETHANOL,
LLC, ET. AL.”, Survey Date: November 9, 2007, Plat Date: November 13, 2007, copy
of which is recorded in Plat Book 32 page 175, in the Office of the Clerk of the
Superior Court of Mitchell County, Georgia, to which reference is hereby
particularly made.
Tract 2: All that tract or parcel of land situated, lying, and being in Land Lot
No. 290 of the 10th Land District of Mitchell County, Georgia, containing 56.76
acres, more or less, and being more particularly described as follows:
Begin at the point of intersection of the northern edge of the right of way of
Industrial Park Connector Road (80’ R/W) with the eastern edge of the right of
way of Back Nine Road (40’ maintained R/W) which point is marked by an iron pin
set, and with this point as the Point of Beginning, go thence along the eastern
edge of the right of way of said Back Nine Road north 00 degrees 25 minutes 59
seconds west a distance of 177.24 feet to a point, from thence continue along
the eastern edge of the right of way of said Back Nine Road north 00 degrees 21
minutes 05 seconds west a distance of 578.94 feet to a point, from thence
continue along the eastern edge of the right of way of said Back Nine Road north
00 degrees 19 minutes 39 seconds east a distance of 485.80 feet to a point, from
thence continue along the eastern edge of the right of way of said Back Nine
Road north 00 degrees 50 minutes 41 seconds east a distance of 388.66 feet to a
point, from thence continue along the eastern edge of the right of way of said
Back Nine Road north 01 degree 46 minutes 36 seconds east a distance of 187.30
feet to a point, from thence continue along the eastern edge of the right of way
of said Back Nine Road north 04 degrees 43 minutes 44 seconds east a distance of
301.29 feet to a point, from thence continue along the eastern edge of the right
of way of said Back Nine Road a chord direction of north 01 degree 16 minutes 52
seconds east a chord distance of 135.09 feet (an arc distance of 135.17 feet) to
a point, from thence continue along the eastern edge of the right of way of said
Back Nine Road north 02 degrees 10 minutes 00 seconds west a distance of 194.33
feet to a point marked by an iron pin found, from thence go north 88 degrees 38
minutes 40 seconds east a distance of 858.22 feet to a point marked by an iron
pin found, from thence go south 00 degrees 32 minutes 47 seconds west a distance
of 1726.41 feet to a point marked by an axle found, from thence go south 01
degree 47 minutes 50 seconds west a distance of 800.67 feet to a point marked by
an iron pin found, from thence go south 88 degrees 44 minutes 54 seconds east a
distance of 459.58 feet to a point marked by an iron pin found, from thence go
south 33 degrees 19 minutes 38 seconds east a distance of 146.88 feet to a point
marked by an iron pin found, which point lies on the northern edge of the right
of way of said Industrial Park Connector Road, from thence go along the northern
edge of the right of way of said Industrial Park Connector Road a chord
direction of south 74 degrees 56 minutes 00 seconds west a chord distance of
587.13 feet (an arc distance of 594.91 feet) to a point, from thence continue
along the northern edge of the right of way of said Industrial Park Connector
Road north 88 degrees 59 minutes 19 seconds west a distance of 237.39 feet to a
point, from thence continue along the northern edge of the right of way of said
Industrial Park Connector Road a chord direction of north 66 degrees 59 minutes
39 seconds west a chord distance of 456.91 feet (an arc distance of 468.33 feet)
to a point, from thence continue along the northern edge of the right of way of
said Industrial Park Connector Road north 45 degrees 00 minutes 00 seconds west
a distance of 228.59 feet to a point marked by an iron pin set, the Point of
Beginning.

 

31



--------------------------------------------------------------------------------



 



LESS AND EXCEPT all that part of Tract 2, aforesaid, lying within the boundaries
of the right of way of Hog Haw Road as shown on the plat of survey aforesaid.
Said tract of land is more particularly described as Tract 2 on that certain
Plat of Survey prepared by Larry W. Grogan, Georgia Registered Land Surveyor
No. 1649, entitled “ALTA/ACSM LAND TITLE SURVEY FOR SOUTHWEST GEORGIA ETHANOL,
LLC, ET. AL.”, Survey Date: November 9, 2007, Plat Date: November 13, 2007, copy
of which is recorded in Plat Book 32 page 175, in the Office of the Clerk of the
Superior Court of Mitchell County, Georgia, to which reference is hereby
particularly made.
Tract 3:
All that tract or parcel of land situated, lying, and being in Land Lot No. 290
in the 10th Land District of Mitchell County, Georgia, containing 0.31 acres,
more or less, and being more particularly described as follows:
Begin at a point which marks the intersection of the northern edge of the right
of way of Fairway Road (R/W varies) with the eastern edge of the right of way of
Back Nine Road (40’ maintained R/W), which point is marked by an iron pin set,
and with this point as the Point of Beginning, go thence along the eastern edge
of the right of way of said Back Nine Road north 02 degrees 10 minutes 05
seconds west a distance of 203.10 feet to a point marked by an iron pin set on
the southwestern edge of the right of way of Industrial Park Connector Road (80’
R/W), from thence go along the southwestern edge of the right of way of said
Industrial Park Connector Road south 45 degrees 00 minutes 00 seconds east a
distance of 144.60 feet to a point; from thence continue along the southwestern
edge of the right of way of said Industrial Park Connector Road a chord
direction of south 46 degrees 31 minutes 08 seconds east a chord distance of
36.58 feet (an arc distance of 36.58 feet) to a point marked by an iron pin set
on the northern edge of the right of way of said Fairway Road; from thence go
along the northern edge of the right of way of said. Fairway Road a chord
direction of south 58 degrees 02 minutes 56 seconds west a chord distance of
142.73 feet (an arc distance of 144.59 feet) to a point marked by an iron pin
set, the Point of Beginning.

 

32